Citation Nr: 0702571	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  03-30 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1. Entitlement to service connection for diabetes mellitus as 
secondary to exposure to herbicides including Agent Orange.

2. Entitlement to service connection for a hypertensive 
vascular disease as secondary to diabetes mellitus.

3. Entitlement to service connection for diabetic retinopathy 
and maculopathy as secondary to diabetes mellitus.  

4. Entitlement to service connection for erectile dysfunction 
as secondary to diabetes mellitus.

5. Entitlement to service connection for a kidney disorder as 
secondary to diabetes mellitus.

6. Entitlement to service connection for coronary artery 
disease as secondary to diabetes mellitus.

7. Entitlement to service connection for peripheral 
neuropathy of the upper extremities as secondary to diabetes 
mellitus.

8. Entitlement to service connection for peripheral 
neuropathy of the lower extremities as secondary to diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from April 1968 to April 1972, including service 
in the Republic of Vietnam.  This appeal to the Board of 
Veterans' Appeals (Board) arises from a rating decision in 
May 2002 by the St. Petersburg, Florida, Regional Office (RO) 
of the Department of Veterans Affairs (VA). 

In April 2005, the Board remanded this case for development 
action.  The case was returned to the Board in August 2006 
for further appellate consideration.    


REMAND

The determinative issue in this appeal is a medical question, 
whether the disease of diabetes mellitus which the veteran 
was diagnosed with years after service after he became ill 
and required hospitalization in February 1980 is Type 2 
diabetes for which service connection is provided in law on a 
presumptive basis to veterans with the requisite service in 
Vietnam or Type I for which there is no such provision in 
law.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 38 C.F.R. § 3.309(e) (2006).

In a report dated in January 2004, a private physician stated 
that she had reviewed the veteran's claim file and the 
pertinent medical records therein.  She noted that a C-
peptide level blood test of the veteran, which should 
conclusively show whether he has Type 2 diabetes or Type 1 
diabetes, had not been performed.  She stated that on review 
of the available medical information, it was her  medical 
opinion that it is at least as likely as not that the veteran 
has Type 2 diabetes.  On the other hand, the Board's April 
2005 remand requested that a physician qualified to render a 
diagnosis of the veteran's diabetes mellitus [as Type 1 or 
Type 2] review the veteran's pertinent medical records in the 
claims file, state whether it is at least as likely as not 
that the veteran has the type of diabetes presumed in a 
Vietnam veteran to have been the result of exposure to 
herbicides such as Agent Orange, and comment on the private 
physician's medical opinion.  

The remand orders of the Board's April 2005 remand also 
provided that a medical examination of the veteran should be 
scheduled in the event the examining VA physician determined 
that such was necessary to answer the medical questions posed 
by the Board.

In a report dated in May 2006, a VA nurse practitioner 
reported that she had reviewed the veteran's claims file and 
found that the veteran has Type 1 diabetes mellitus.  The 
report of the nurse practitioner's records review stated, 
"This exam        
was consulted reviewed and approved by [name], M. D."  The 
report did not comment on the statement by the private 
physician or on her stated reasoning to reach the conclusion 
that the veteran has Type 2 diabetes.

The United States Court of Veterans Appeals (Court) has held 
that a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The veteran's representative has alleged that the holding in 
Stegall has not been complied with, in that a VA physician 
who is familiar with the veteran's medical history has not in 
a report finding that the veteran has either Type 2 or Type 1 
diabetes commented on the private physician's conclusion that 
he has Type 2 diabetes.  The Board agrees.  Accordingly, the 
case is REMANDED to the RO via the Appeals Management Center 
in Washington DC for the following action:

1.  The AMC should arrange for the 
veteran to be examined by a specialist in 
endocrinology, if available, or by a 
physician with the appropriate training 
and expertise to determine which type 
(Type 2 or Type 1) of diabetes mellitus 
the appellant currently suffers from.  It 
is imperative that the examining VA 
physician review the pertinent medical 
records in the veteran's  claims file.  
All necessary laboratory studies to 
include C-peptide blood levels should be 
accomplished if necessary.  After the 
records review, after reviewing the 
reports of any indicated laboratory 
studies, to include a C-peptide test, or 
other diagnostic studies which he or she 
ordered, and a clinical examination of 
the veteran, the VA examiner should 
respond to the following question:  Is it 
at least as likely as not (50 percent 
probability or more) that the veteran has 
Type 2 diabetes mellitus?  

A rationale should be provided for the 
opinion expressed.  In the event that the 
VA examiner finds that the veteran does 
not have Type 2 diabetes, he or she 
should comment on the private physician's 
medical opinion of record to the 
contrary.

2.  Thereafter, the claims should be 
readjudicated based on a consideration of 
all of the evidence of record.  If the 
benefits sought on appeal are not 
granted, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


